 TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728 483TRUCK DRIVERS AND HELPERS LOCAL UNION No. 728, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA, A. F. L., AND R. C. COOK, ITS BUSINESS AGENTandNATIONAL TRUCKING COMPANYTRUCK DRIVERS&HELPERS LOCAL UNIONNo.728,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELP-ERS OF AMERICA, AFLandNATIONAL TRUCKING COMPANY.CasesNos. 10-CC-64 and 10-CC--83. February 2,1955Decisionand OrderOn August 17, 1954, Trial Examiner C. W. Whittemore issued hisIntermediate Report in Case No. 10-CC-64, finding that the Respond-ents had not engaged in the unfair labor practices alleged in the com-plaint based upon a charge filed by the National Trucking Company.He recommended that the complaint be dismissed in its entirety, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed excep-tionsto the Intermediate Report and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in CaseNo. 10-CC-64 and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner only insofar as they are con-sistent herewith.National Trucking Company filed another charge against the Re-spondent Union on July 20, 1954, Case No. 10-CC-83, and the Gen-eral Counsel, by the Regional Director for the Tenth Region, issued acomplaint dated August 20, 1954, alleging that the Respondent Unionhad further independently violated Section 8 (b) (4) (A) and (B)of the Act. Copies of the complaint and notice of hearing were dulyserved upon the Respondent on or about August 23, 1954. On August30, 1954, the Respondent Union filed its answer to the complaint.Thereafter, all parties to Case No. 10-CC-83 entered into a stipu-lation setting forth an agreed statement of facts. The stipulation pro-vides that the parties thereby waive the right to a hearing, Intermedi-ate Report of a Trial Examiner, the filing of exceptions, oral argumentbefore the Board, and the making of proposed findings and conclu-'In addition,the Respondent Union requested permission to file a reply brief and theGeneral Counselrequestedpermission to file a supplementalbrief.These requests arehereby grantedThe Respondent's reply brief, the General Counsel's supplemental brief,and theRespondent'sreply brief to the General Counsel's supplemental brief are herebyaccepted111 NLRB No 68.344056-55-vol 111-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions by the Board. The stipulation provides further that the stipu-lation, charge, complaint, notice of hearing, affidavit of service ofcomplaint and notice of hearing, and Respondent's answer shall con-stitute the entire record in Case No. 10-CC-83, and that, upon suchrecord, the Board may make findings of fact and conclusions of lawand issue an appropriate order as though after hearing, IntermediateReport, exceptions, and oral argument before the Board.The stipulation is hereby approved and accepted and made a partof the record in Case No. 10-CC-83. In accordance with Section102.45 of the Board's Rules and Regulations, Series 6, as amended,Case No. 10-CC-83 is duly transferred to, and continued before, theBoard.Upon the basis of the stipulation and the entire record inCase No. 10-CC-83, the Board, having duly considered the briefs sub-mitted by the parties, makes findings of fact and conclusions of lawand issues the order which follows.Because the issues in the two cases based upon the charges filed byNational Trucking Company against the Respondent Union areclosely related and generally involve the same parties, and to effectu-ate the policies of the Act, the Board, acting upon its own motion,hereby consolidates the two cases for the purpose of issuing a singleDecision and Order.1.FINDINGS OF FACTA. The business of the EmployerNational Trucking Company is a Florida corporation engaged inHapeville, Georgia, in transporting motor vehicles for the Ford MotorCompany.During the 12-month period before the hearing in CaseNo. 10-CC-64, National transported vehicles for Ford having a valuein excess of $41,000,000 to points outside the State of Georgia.Thevalue of National's services in transporting the vehicles was in excessof $1,000,000.We find that National Trucking Company is engaged in commercewithin the meaning of the Act.B. The Respondent labor organizationTruck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, A. F. L., is a labor organization within the meaning of theAct, and Respondent R. C. Cook has, during the period here material,been its president and business agent.C. The nature of National's business operationNationalmaintains a terminal on South Street in Hapeville,Georgia, at which it loads on its tractor trailers new automobiles as- TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728 485sembled by Ford. This terminalis acrossSouth Street from the Fordassembly plant, which has no entranceway on South Street. To ob-tain the Ford cars for transportation, National, about 40 times daily,has sent a vehicle carrying 3 or 4 of its drivers to a fence enclosedarea on Ford's premisesexiting on Rockwell Street.'The customarypractice on each of approximately 40 daily trips has been for theoperator of National's vehicle to drop the 3 or 4 National employees atthe fence enclosed part of Ford's property on Rockwell Street.Thedrivers then enter theenclosurethrough a gate reserved exclusivelyfor National use, and each then drives a new Ford car back to Na-tional's premises on South Street for loading on National's carriers.The fencedarea onFord's property is leased to Motor Convoy, Inc.,another transporter of new Ford vehicles.The enclosedarea hasthree gates, one through which Ford and Motor Convoy employeesdrive in cars from the assembly plant, a second out of which MotorConvoy drives the Fordcarsitwill transport, and the third, whichonly National employees use to drive out newcars.'The nationalentranceway to the enclosedareais approximately 30 feet from the oneused by Ford employees on their way into and out of the assemblyplant.II.THE UNFAIR LABOR PRACTICESA. Case No. 10-CC-64The Respondent Union requested recognition as representative ofNational's employees in about January 1954. Since approximatelyApril 12, the Respondent has picketed an area near the entrance toNational's terminal on South Street. Shortly after 7 a. m. on April16, one of the individuals assigned to picket duty at National's prem-ises appeared with a picket sign on the corner of South Street andCentralAvenue, a point approximately 400 feet from National'spremises.When Vaske, the Respondent's representative in charge ofpicketing National, noticed him there, he told him to join the otherpickets closer to National's premises.Later, that day, at about 1: 30 p. m., Vaske went to the Ford plantand spoke to Chinn, Ford's industrial relations manager, and toYoung, president of the UAW-CIO Local Union representing theFord employees.Vaske advised Chinn and Young that the Respond-ent Union was going to picket National's vehicle each time it reacheda point in front of the fence enclosed area while on its periodic trips2 Rockwell Street is the border of Ford's property running roughly parallel to SouthStreet.Connecting South and Rockwell Streets, and roughly at right angles to them, isCentral Avenue.South and Rockwell Streets and Central Avenue dead end at, or justbeyond, three sides of the Ford plant, the fourth side is undeveloped area.3Within the enclosure,cars destined for transport by National are stored in four columnsand are separated by portable stanchions from the portion of the lot used for storage ofvehicles destined for Motor Convoy transport. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pick up new Fords. Chinn objected, complaining that such picket-ing would interfere with the work of Ford employees:Vaske thentold Chinn that the picketing of National's vehicle was not "to be inti-mated to be in any way against Ford Motor Company."Around 2 or 3 p. m. of the same day, while National's truck was onone of its periodic runs, Vaske stopped the vehicle about 65 feet fromNational's entrance to the fenced enclosure on Ford's property.Thereupon, Vaske, carrying a picket sign, walked around the truckfor about 15 to 20 minutes, until stopped by two Hapeville policemen.That afternoon, a Georgia State court issued an order enjoining Re-spondent picketing of National at places other than at National'spremises on South Street.The Trial Examiner found that whatever the effect of the indi-vidual's presence at the corner of South Street and Central Avenue itwas not attributable to the Respondent Union. The General Counseland National contend that the individual was acting as the Respond-ent's agent and that by virtue of his actions the Respondent violatedSection 8 (b) (4) (A) and (B).We find that the presence of the individual on the corner of SouthStreet and Central Avenue was so trivial and insignificant in effectthat it did not constitute inducement or encouragement of employeeswithin the meaning of the Act's secondary picketing proscription.Accordingly, we deem it unnecessary to determine whether the Re-spondent Union was responsible for the individual's actions 4As to the picketing of National's vehicle in front of Ford's property,the complaint alleges, in substance, that the Respondent thereby at-tempted to induce and encourage the employees of Ford to cease workto compel Ford to cease doing business with National and to forceNational to recognize the Respondent Union as the representative ofits employees.The Respondent claims, and the Trial Examiner found,'that the function of driving new cars out of Ford's premises was themost essential part of National's business operation.On this premisethe Respondent contends, in effect, that, although the picketing was at'Member Rodgers would find that the South Street-Central Avenue incident was at-tributable to the Respondent Union and, as such, was violative of Section 8 (b) (4) (A)and (B).5 The TrialExaminerfound also that the picketing of National's vehicle did not induceor encourage employees within the meaning of Section 8 (b) (4) (A) and (B) becausethere was no record evidence that any employees other than National's even saw the picket-ing of the truckHowever, the record does not substantiate this finding.Vaske advisedtheUAW-CIO representative of Ford's employees that the National truck would bepicketed on each of its periodic tiipsChinn testified "there is nearly always somebodygetting off or going to work" through a gate but 30 feet from the entrance to the fencedarea on Ford's property used by National.Vaske conceded that Ford employees prob-ably go into and out of the assembly plant "at all times of the day." Upon such evidence,we are convinced that Ford employees were, in fact, aware of the picketing of National'struck in front of the Ford plant, and we deem it unnecessary here to pass upon the validityof the Trial Examiner's legal conclusion based upon a contrary fact finding TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728 487a secondary employer's premises, its purpose was to reach only theNational employees and it was, therefore, lawful primary picketing.As indicated above, the record shows that, for each of the 40 dailytrips that National employees made to pick up new Ford cars, theytwice passed through the Respondent's picket line at National's SouthStreet premises.Also, the general area in which the Respondentstated its intent to picket National's vehicle was only about 30 feetfrom the entrance to the plant used by Ford employees. Thus, it isclear that the Respondent's principal object in picketing in front ofFord's premises was not to reach National employees.We are con-vinced, rather, that the Respondent picketed National's truck nearFord's employee entrance to apprise Ford employees of its disputewith National and to attempt, thereby, to induce and encourage Ford'semployees to cease work.As the Respondent's ultimate objective wasto force National to recognize the Respondent as the representative ofits employees, we find that the Respondent's picketing of National'svehicle violated Section 8 (b) (4) (A) and (B).eB. Case No. 10-CC--83The charge in this case was filed after the hearing in Case No. 10-CC-64 was closed on June 22, 1954. On July 9 and 10, 1954, the Re-spondent periodically picketed the gate to Ford's property used byNational, but only while National employees were there to pick up thenew cars for delivery to National's premises on South Street.On July 10, National contracted with Air Travelers, Inc., a Geor-gia corporation doing business in Hapeville, to have Air Travelersperform the car pickup operation between National's premises andthe fenced area on Ford's property.Three Air Travelers employeesstarted work under the contract on July 12. Since July 19, the Re-spondent has picketed at the National entrance to Ford's propertywhenever the Air Travelers employees arrived for the new Ford cars.The Respondent has also picketed Air Travelers' main premises inHapeville.At both locations, the Respondent's pickets have carriedsigns reading :Truck Drivers & Helpers Local Union 728PicketingAir Travelers, Inc.We invite you to join our Local UnionTruck Drivers & Helpers Local Union 728International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpersof America, AFL.6 Associated Gene, al Contractors of America. Inc, Georgia Branch,110 NLRB 2192;Thurston Motor Lines, Inc.,110 NLRB 748;Washington Coca Cola Bottling Works, Inc.,107 NLRB 299. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso involved in Case No. 10-CC-83 is a work stoppage by MotorConvoy employees which lasted just more than 1 day. As mentionedabove,Motor Convoy is another independent company engaged inover-the-road delivery of Ford cars.The Respondent Union repre-sentsMotor Convoy employees in a separate unit. There was con-cededly no dispute between Motor Convoy and the Respondent onJuly 26, 1954.On that day, the Respondent's steward submitted toMotor Convoy a petition signed by its employees stating :We the unsigned [sic] do herebyissuenotice to Motor Convoythat due to the Strike at National Trucking Co. we refuse to oper-ate until it is settled.This is due to the fact that we feel it unsafebecause of our trucks being run off the road and one being blownup.We are in fear of bodily harm....'The Motor Convoy employees did not work on July 26.Motor Con-voy thereupon notified the Respondent's business agent of the workstoppage and advised that it considered the stoppage a violation of itsbargaining contract with the Respondent Union.On July 27, theRespondent Union called a meeting of Motor Convoy drivers, andthey reported for work that evening, shortly after their usual startingtime.The July 9 and 10 picketing in front of National's entrance to Fordproperty is indistinguishable, in law, from the picketing of National'svehicle in Case No. 10-CC-64 which we have found violated the Act.For the samereasons,therefore, we find that by its picketing in frontof Ford's premises on July 9 and 10 the Respondent Union has fur-ther violated Section 8 (b) (4) (A) and (B).With respect to the picketing in front of Ford's premises after July19, the Respondent contends that Air Travelers was a completely neu-tral employer and that the picketing constituted lawful organizationalpicketing of Air Travelers employees.On the other hand, the Gen-eral Counsel and National argue that Air Travelerswas, ineffect, analter egoof National, and that the picketing after July 19 was legallyequivalent to that occurring before July 19. It is clear that Air Trav-elers and National operated under a close contractual relationship,that Air Travelers employees substituted directly for National em-ployees to perform the identical business function of driving the Fordcars to National's South Street premises, and that the Air Travelersemployees spent a large portion of their workday at National's prem-ises.In these circumstances, we find, in agreement with the GeneralCounsel and National, that Air Travelers was in the labor dispute con-7 Prior to July 26, one Motor Convoy trailer was side-swiped by a hit-and-run driverand another trailer was dynamited.Motor Convoy trailers are red and gray with diagonalstripes on the rear, and National trailers are green and yellow and have no stripes on therear.Away from the immediate area of Ford's premises, Motor Convoy trucks, on about25 percent of their deliveries,use the same highways,for all or part of a trip, as doNational trucks. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728 489text of this case an ally of National, not a neutral employer.With thesame legally defined parties involved in the picketing that occurredafter July 19 as were involved in the picketing before that date, wefind, for the reasons already stated, that the Respondent's picketingon and after July 19, 1954, violated Section 8 (b) (4) (A) and (B).The General Counsel and National contend that the work stoppageatMotor Convoy was caused by the Respondent with the object ofrequiring Ford to cease doing business with National and requiringNational to recognize the Respondent.The Respondent asserts thatthe work stoppage was an independent employee decision impelled bytheir fear of bodily harm.In asserting that the strike at Motor Convoy was impelled by theemployees' fear of injury, the Respondent has failed to explain: (1)Why the Motor Convoy employees stopped operating on all their tripsrather than on only those 25 percent which traversed common high-ways with National trailers; and (2) how it convinced the MotorConvoy employees to return to work without obtaining for them anyassuranceof safer work conditions but 1 day after they, allegedly incommon fright, refused to work. In contrast with these serious flawsin the Respondent's explanation for the Motor Convoy strike arethese significant facts : the Respondent is the bargaining representa-tive of the Motor Convoy employees; the Respondent's steward atMotor Convoy, who otherwise assisted in the picketing at National'sSouth Street premises, presented the petition to Motor Convoy; thepetition stated explicitly that the stoppage was due to the strike atNational; and the Motor Convoy employees returned to work promptlyafter a meeting conducted by the Respondent Union. These circum-stances impel the conclusion that the Respondent fostered and wasin complete control of the Motor Convoy work stoppage.'We con-clude, therefore, that the Respondent caused the Motor Convoy em-ployees to strike and, as alleged in the complaint, thereby violatedSection8 (b) (4) (A) and (B).III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section II,above, occurring in connection with the operation of the NationalTrucking Company, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend toburden and obstruct commerce and the free flow of commerce.IV. THE REMEDYHaving found that the Respondent Union has violated Section 8(b) (4) (A) and (B) of the Act, we shall order it to cease and desist8 SeeLos Angeles Busldong and Construction Trades Council,AFL, et al.(OilWorkersInternational Union, CIO),105 NLRB 868. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom and take certain affirmative action which is necessary toeffectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Truck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, A. F. L., is a labor organization within the meaning of Sec-tion 2 (5) of the Act.2.Truck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, A. F. L., has engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) and (B) by inducing and encourag-ing employees of Ford Motor Company and Motor Convoy, Inc., toengage in a strike or concerted refusal in the course of their employ-ment to handle or work on goods, articles, materials, or commoditiesor to perform services for their respective employers with the objectsthereof being (a) to force and require Ford Motor Company to ceasedoing business with National Trucking Company, and (b) to forceNational Trucking Company to recognize or bargain with TruckDrivers and Helpers Local Union No. 728, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen & Helpers of America,A. F. L., as the representative of its employees, although the Unionhas not been certified as the bargaining agent of those employees inaccordance with the provisions of Section 9 of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Truck Driversand Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, A. F. L.,and R. C. Cook, its business agent, and their officers, representatives,agents, successors, and assigns, shall :1.Cease and desist from inducing and encouraging employees ofFord Motor Company and Motor Convoy, Inc., to engage in a strikeor concerted refusal in the course of their employment, to handle orwork on goods, articles, materials, or commodities or to perform serv-ices for their respective employers where an object thereof is (a) toforce or require Ford Motor Company to cease doing business withNational Trucking Company, or (b) to force or require National TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728 491Trucking Company to recognize or bargain with the RespondentUnion, as the collective-bargaining representative of its employees,unless and until the Respondent Union has been certified as such bar-gaining representative in accordance with the provisions of Section9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the Respondent Union's business office in Atlanta,Georgia, copies of the notice attached hereto marked "Appendix." sCopies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by official representativesof the Respondents, be posted by the Respondents immediately uponreceipt thereof and be maintained by the Respondents for a period ofsixty (60) consecutive days thereafter in conspicuous places includingall places where notices to members of the Respondent Union are cus-tomarily posted.Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order as to the steps theRespondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint in Case No. 10-CC-64insofar as it alleges that the Respondents violated Section 8 (b) (4)(A) and (B) of the Act, by virtue of an incident occurring on April16, 1954, on the corner of South Street and Central Avenue, Hapeville,Georgia, be, and it hereby is, dismissed.U In the event that this Order is enforced by a decree of the United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."AppendixNOTICE TO ALL MEMBERS OF TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 728, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, A. F. L.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT induce or encourage employees of Ford MotorCompany and Motor Convoy, Inc., to engage in a strike or con-certed refusal in the course of their employment, to handle orwork on goods, articles, materials, or commodities or to performservices for their respective employers where an object thereof is(a) to force or require Ford Motor Company to cease doing busi-ness with National Trucking Company, or (b) to force or require 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Trucking Company to recognize or bargain with us, asthe collective-bargaining representative of its employees, unlessand until we have been certified as such bargaining representativein accordance with the provisions of Section 9 of the Act.TRUCKDRIVERS AND HELPERS LOCAL UNIONNo. 728,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREIIOUSEMEN&HELPERS OF AMERICA, A.F. L.,Labor Organization.R. C. CooK,An Individual.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEA charge having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answer having been filed by the above-named Respondent,a hearing involving allegations of unfair labor practices in violation of Section 8(b) (4) (A) and (B) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act, was held in Atlanta, Georgia, on June 22, 1954, beforethe duly designated Trial Examiner.As to unfair labor practices, in substance the complaint alleges and the answerdenies that on April 16, 1954, the Respondent: by picketing the premises of FordMotor Company, herein called the secondary employer, and a truck of the ChargingCompany, herein called the primary employer, near the premises of the secondaryemployer, in an attempt to induce the employees of the secondary employer to engagein a strike, an object of which was to force their employer to cease doing businesswith the primary employer, and to force the primary employer to bargain with theRespondent Uniun.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.All counsel waived argument; all filed briefs.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING COMPANYNational Trucking Company is a Florida corporation, engaged in the business oftransportingmotor vehicles over the public highways in various States by tractortrailer.Its principal Georgia office and place of business is in Hapeville, Georgia.During the 12-month period before the hearing it transported vehicles for the FordMotor Company from Georgia to Florida, said vehicles having a value of more than$41,000,000, such services in transporting such vehicles being valued at more than$1,000,000.The Charging Company is engaged in commerce within the meaning of the Act.II.THE RESPONDENT UNIONTruck Drivers and Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, A. F. L., is a labororganization admitting to membership employees of the Charging Company. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728 493III.THE ALLEGED UNFAIR LABOR PRACTICESThe events from which this proceeding stemmed were simple in nature, two innumber, and the evidence pertinent to them largely undisputed.The two incidents of "picketing," which General Counsel claims were violativeof the Act, occurred the same day, on April 16, 1954, during a period when theRespondent Union was attempting, by picket action, to persuade the Charging Com-pany to recognize it as the collective-bargaining agent for its employees. It was, ineffect, an organizing strike; it is apparent that the Union did not at the time representa majority of the employees.General Counsel makes no claim that the strike itselfwas illegal, but urges that two items of action taken during the course of the strike,because they occurred at some distance from the main gate of the primary employerconcerned, were violative of the Act.The two items at issue took place in a setting which may be quickly described.National's only operation at Hapeville, or from this terminal, is to load and haulaway vehicles assembled by Ford. Its office and yard are directly across SouthStreet from a large, fenced area occupied by the Ford assembly plant.There isno entrance to the Ford area on South Street-a side and dead-end street, but onlythe gate entrance to National's yard.South Street branches off Central Avenue,upon which the Ford area fronts, at a point about 400 feet from National's gate.Until the morning of April 16 picketing had taken place only at National's gate onSouth Street.To this General Counsel appears to have no objection.The first incident which General Counsel claims was illegal happened between7 and 8 o'clock the morning of April 16. One of National's striking employees stoodbriefly, with a picket sign, on South Street near its junction with Central Avenue,some 400 feet distant from National's gate farther down South Street, where allpicketing until then had been conducted.The sign: "Employees of National Truck-ing Company, members of Local No. 728, AFL, on strike." At this time Ford em-ployees were coming to work, along Central Avenue, and it is reasonable to supposethat some or many of them, as they drove by the junction, may have seen the oneindividual with a sign, standing on the wasteland corner of South Street.But thetestimony of Ford's Industrial RelationsManager Chinn, a witness for GeneralCounsel, makes it clear that if any employee saw it he was not barred, deterred,delayed, or in any manner induced not to proceed along Central Avenue to theemployees' entrance to the Ford property-some 4 city blocks away.And before 8o'clock an organizer for the Respondent Union who had charge of the picketingof National came along and told the employee with the sign to get back to National'sgate where he belonged.Thereafter, so far as the record shows, no other picketwandered up to the open end of dead end South Street-even to watch the traffic onCentral Avenue pass by.The second incident occurred in the afternoon of the same day, on Central Avenue.National's customary procedure of operating at its Hapeville yard is as follows:Some 40 times a day a driver in a pickup truck emerges from National's gate onSouth Street, with 3 or 4 other drivers as passengers.He transports such passen-gers-all employees of National-up South Street, turns right on Central, and pro-ceeds a distance of several city blocks up Central until he reaches a certain gateentering the Ford property. It is clearly established by the record that this certaingate is reserved for the use of National only.The 3 or 4 drivers debark, go intoFord's property, and each picks up a newly assembled Ford car parked and placedthere specifically for hauling away by National.The driver of the car which broughtthem to the gate goes up Central Avenue, turns around, stops on the way back torecord the numbers of the cars the others are to drive back to National, and thenhimself drives back to National.All day and every day this same procedure is fol-lowed.(The new Fords are loaded onto carriers at the National yard, and fromthat point are drivenon intoFlorida.)Early during the afternoon of April 16, according to the testimony of GeneralCounsel's witness, Chinn, of Ford, he and the head of the union representing Ford'semployees were visited by Vaske, of the Respondent Union.Vaske told them thattheUnion intended to "picket" National's pickup truck when it came to the gatespecifically reserved for National employees on Central Avenue. It was made plainto the representatives both of Ford's management and Ford's employees, thatonlyNational's truckwas to be picketed, and that there was no intention to involve Ford'semployees in any way.Later that afternoon, for a period of about 15 minutes, Vaske did "picket" Na-tional's truck while it was on Central Avenue-but not at or near any gate, and onthe opposite side of the highway from Ford's property.The driver of the Nationalpickup truck, it seems, had gone up the road after depositing the other drivers, 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad just turned around, and was then met by Vaske, who merely asked himto stop while he walked around the truck with the picket sign-the same signseenearlier in the day and clearly defining the dispute as one with Nationaland no other employer.No harsh words were spoken, the driver apparently readilyagreed to this respite in the shuttling nature of his work. In a few minutes, however,a local police car came along.A cop got out, who asked Vaske what he was doing.Vaske said he was picketing the truck.Another cop told the pickup truckdriver togo along about his business, and Vaske was told, according to the testimony of thecop involved, that "the police department would not tolerate any breach of peace."Also according to the testimony of the same cop, "there hadn't been any violence ofany kind, wasn't any indication of violence."The truckdriver, Vaske, and the copsthen went their several ways.The incident was ended.Upon these minor diversions from the monotony of picket life on two dead endstreets, it would appear that General Counsel would have the Trial Examiner, theBoard, and even the courts invoke a Federal law and the weight of a permanent in-junction.It also appears that the Hapeville, Georgia, police have the situationwell in hand.The nub of General Counsel's argument seems to be that no individual bearinga picketsignmust stray anywhere from a point entering upon the property of theprimary employer in the labor dispute.He urges that the Board's decision inWashington Coca Cola Bottling Works, Inc.(107 NLRB 299), is controlling. Inthat case, however, the Board specifically found that "the object of this picketingactivity was to sever the business relationship between Coca-Cola and its customersand between those customers and their suppliers."The instant case, the Trial Exam-iner believes, fails to meet the requirement of the Board's definition, in the above-cited case, of an illegal secondary boycott.In this case there is not an iota of direct evidence thatanyemployee, ofany otheremployer than National,even saw the picket sign in question.Nor is there any evi-dence, either of action or of a statement of intent, upon which the Trial Examinercan base a finding that, in the language of the complaint, the Respondent "attemptedto induce" the employees of Ford or of any other employer than National "to en-gage in strikes or concerted refusals" to perform work with "the object.of forc-ing" Ford or any other employer to cease doing business with National.One desolate corner of a dead end street (as depicted by photograph of the lo-cality at issue which is in evidence), at least 4 city blocks from Ford's employee en-trance,was the scene of one incident.National's pickup truck, stopped across apublic highway from the Ford property but nowhere near an employee entrance, wasthe scene of the second.No employee of any employer except the primary employerwas induced to stop doing anything.But General Counsel argues that the Respondentintendedto induce Ford's em-ployees to stop work. It appears to be his claim that because a picket strayed froma point directly in front of National's gate on South Street, he must have been upto some mischief and the Trial Examiner and the Board must conclude that someact prohibited by law was intended.The Trial Examiner cannot agree.Here wehave not only the undisputed fact that there was no overt act of inducement (fromwhich one might reason backwards and inferan intentto perform an illegal act),but also the testimony of General Counsel's own witness, Chinn of Ford, that arepresentative of the Respondent specifically informed him and a representativeof Ford's employees,beforethe pickup truck incident, that the Respondent had nointentionof involving Ford's employees.The Trial Examiner is of the opinion, and finds, that the complaintis notsustainedby the evidence on the crucial point of encouraging or inducing, or attempting toinduce, Ford's employees to cease work. In view of this conclusion, it appears un-necessary here to pass upon the legality of the Respondent's stated intention, toChinn, to picket National's truck when it came to the gate reserved for National'semployees on Ford's property.For whatever the thought may be worth to the Board,however, in the event the case comes to its members for consideration, it is suggestedthatNational's operationisnotconfined to the one situs on South Street, but thatan integral part of that operation-in fact the most essential part ofit, isto go to thespace on Ford's property specifically reserved to it and to no other employer, andpick up the cars.As has been noted, National has no other business at Hapevilleother than picking up and transporting Ford cars.Itwill be recommended that the complaint be dismissedin itsentirety.Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following: W. A. SWANSON LOGGING CO.495CONCLUSIONS OF LAW1.The operations of the ChargingCompany occurin commerce within the mean-ing of Section2 (6) of the Act.2.Truck Driversand HelpersLocal Union No. 728,International Brotherhood ofTeamsters, Chauffeurs,Warehousemen&Helpersof America, A. F. L., is a labororganization within the meaning of Section 2(5) of the Act.3.TheRespondent has not engaged in unfair labor practices,as alleged in thecomplaint,within themeaning of Section 8(b) (4) (A) and (B) of the Act.[Recommendations omitted from publication.]W. A. SWANSON LOGGINGCo.; GEORGESECOR LOGGINGCo.; SPOELSTRABROS.LOGGING CO.;SANDBERGLOGGING Co.; Fox LOGGING CO.;L. O. G. LOGGING Co.; N. ANDERSON LOGGINGCO., PETITIONERSandOLYMPIC PENINSULA INDEPENDENT WOODWORKERSUNION, PETI-TIONERandINTERNATIONALWOODWORKERSOF AMERICA, LOCAL 23-90,CIO.Cases Nos. 19-RM-149, 19-RC-15924, 19-RM-149, 19-RC-1527, 19RM 14.8, 19-RC-1558, 19-RM-150, 19RC-1522, 19-RM-151,19-RC-1526, 19-RM-152, 19-RC-1530, 19-RM-153, and19-RC-1540.February 2,1955Decision,Direction of Elections,and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeMelton Boyd, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.All the above-mentioned Employers, except George Secor Log-ging Co., are engaged in commerce within the meaning of the Act.George Secor Logging Co., herein called Secor, is engaged at PortAngeles, Washington, in the business of cutting and transporting logsfor several firms who own stumpage. During 1954, Secor was undercontract to the Albion Creek Logging Company, herein called Albion,to cut, yard, buck, and transport logs removed from Albion's stump-age to the place of business of its customers. For these logging serv-ices,Albion paid Secor approximately $160,000 during the past year.Record testimony reveals that Albion has no production employees,and contracts all of its logging operations to Secor and three otherlogging contractors.Annually, Albion sells about $850,000 worthof logs, of which approximately $300,000 worth are cut and deliveredby Secor to Albion's customers.Thus, of the amount produced bySecor, it delivered about 45 percent to Nettleton Timber Co., and theremainder to two other lumber companies, all located in the State ofWashington.There is no evidence as to how Albion disposes of thelumber cut by other contractors.111 NLRB No. 73.